Citation Nr: 0823784	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-24 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE


Entitlement to a rating in excess of 30 percent for chronic 
bursitis and osteoarthritis of the right hip.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1991 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision in which 
the RO continued a 30 percent  rating for the veteran's 
service-connected right hip disability.  The veteran filed a 
notice of disagreement (NOD) in April 2006, and the RO issued 
a statement of the case (SOC) in June 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in July 2006.

The Board notes that, from  December 2000, the veteran was 
represented by Thomas J. Reed, attorney and law professor 
with a free legal services program at Widener University 
School of Law, Wilmington, Delaware.  In January 2006, the 
veteran submitted a letter revoking power-of-attorney (POA) 
of attorney, Thomas J. Reed, and she submitted a new VA Form 
21-22 appointing Disabled American Veterans (DAV) as her 
representative.  However, in April 2006, the RO received a 
new VA Form 21-22, again appointing Thomas J. Reed, Attorney,  
as the veteran's representative.  The  Board recognizes the 
changes in representation.  

As a final preliminary matter, the  Board notes that in an 
April 2006 letter, the  veteran's attorney e appeared to 
raise,  on the veteran's behalf, a claim for bilateral leg 
disabilities,  as secondary to the service-connected right 
hip disability.  As this matter has not been adjudicated by 
the RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's right hip disability is  manifested by 
right hip motion limited to 90 degrees on flexion, with pain 
at 80 degrees; and abduction from 0 to 40 degrees.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic 
bursitis and osteoarthritis of the right hip are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5019-5252 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her  possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board also is aware of the recent decision in 
Vazquez-Flores v. Peake, 22 Vet .App. 37 (2008), applicable 
to claims for increased ratings. 
        
In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held  that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.   See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this case, a January 2006 pre-rating letter and a March 
2006 post-rating letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The June 
2006 SOC set forth the criteria for higher ratings for the 
veteran's right hip disability (which suffices for 
Dingess/Hartman).  In addition, the March 2006 post-rating 
letter also informed the veteran how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  These letters also 
informed the veteran that she should provide the RO with any 
evidence or information that she may have pertaining to her 
claim (consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  

Following the issuance of each notice described above, and 
opportunity for the veteran to respond, the RO readjudicated 
the claim (as reflected in the June 2006 SOC).  Hence, while 
some of the notice post-dates the rating decision on appeal,  
the veteran is not shown to be prejudiced by the timing of 
this later notice.   See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board acknowledges that the VCAA letters provided to the 
veteran do not contain the level of specificity set forth in 
Vazquez-Flores.   However, the Board find that any omission 
in this regard does not constitute prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and her representative that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In this regard, 
both the veteran and her attorney have submitted statements 
addressing the increase in severity of her right hip 
disability, the effects such increase has on her daily life, 
and the specific application of the rating criteria to her 
various manifestations related to her right hip disability, 
discussed in more detail below.  These statements indicate an 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher rating.  Significantly, the 
Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records, and the report of a January 
2006 VA examination.  Also of record are  various written 
statements provided by the veteran, and by her attorney, on 
her behalf.  The Board also finds that no further development 
of the claim, prior to appellate consideration, is necessary. 

In April 2006 written statements, the veteran and her 
attorney contend, essentially, that the January 2006 VA 
examination was performed by a nurse practitioner, and not by 
a qualified orthopedic surgeon, and therefore was inadequate.  
Her attorney asserted that only a qualified orthopedic 
surgeon can properly evaluate the current severity of the 
veteran's right hip disability, to include consideration of 
both objective and subjective limitations of motion.  The 
Board disagrees.  In Cox v. Nicholson, 20 Vet. App. 563 
(2007), the Court held that there is no legal requirement 
that medical examinations under section 5103A only be 
conducted by physicians.  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  In Cox, a nurse practitioner was 
found to fit squarely into the requirement of section 
3.159(a)(1) as a provider competent to provide diagnoses, 
statements, or opinions.  The same is true of the nurse 
practitioner that examined this veteran in January 2006.

The Board also notes that, in the examination report, the VA 
nurse practitioner indicated that she had reviewed the 
veteran's claims file and she provided a thorough discussion 
of both the veteran's subjective complaints and objective 
findings on examination, as described in detail below.  The  
examiner reported pertinent range of motion testing results 
from a thorough physical examination of the veteran's right 
hip, and provided a description of the veteran's overall 
current level of disability based on consideration of all 
appropriate factors.  Thus, the Board finds that the January 
2006 VA examination report and findings provided by the nurse 
practitioner, along with the other pertinent medical evidence 
of record, provide sufficient evidence  to evaluate the 
current severity of the veteran's right hip disability under 
the applicable rating criteria.  See 38 C.F.R. § 3/159(a)(1).

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

The veteran contends that her service-connected right hip 
disability is more severe than the current 30 percent 
disability rating reflects.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt  
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.


Historically, in an October 2003 rating decision the RO 
granted service connection for chronic right hip bursitis ,, 
and  assigned an initial 10 percent rating under  Diagnostic 
Codes (DCs) 5019-5252.See 38 C.F.R. §§  4.27, 4.71a.  In a 
December 2003 rating decision, the RO assigned an initial   
20 effective, July 25, 2001, as well as assigned a higher 30 
percent rating, effective September 20, 2003; both ratings 
were assigned under DCs 5019-5252.  In a January 2005 letter, 
the veteran indicated she was satisfied with this decision.
In December 2005, the veteran filed a claim for an increased 
rating for her right hip disability. 

In the March 2006 rating decision, the RO characterized the 
veteran's right hip disability as o include chronic bursitis 
and osteoarthritis; however, the disability continues to be 
rated under DCs 5019-5252.
 
Under the provisions of DC 5019 (bursitis), the disability is 
rated under the criteria for degenerative arthritis (under DC 
5003), which, in turn is rated on the basis of limitation of 
motion of the affected part.  

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint or joints 
involved.  If the limitation of motion of the specific joint 
or joints involved is not compensable under the appropriate 
diagnostic codes, then a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The veteran's right hip disability is rated based on 
limitation of motion of flexion of the thigh pursuant to DC 
5252.  Under DC 5252, a 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent rating 
requires that flexion be limited to 20 degrees, while a 
maximum 40 percent rating requires that flexion be limited to 
10 degrees.   38 C.F.R. § 4.71a, DC 5252.

Standard range of hip motion is from 0 degrees (on extension) 
to 125 degrees (on flexion) and 45 degrees (on abduction).  
See 38 C.F.R. § 4.71, Plate II.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.   See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).


Considering the pertinent medical evidence in light of the 
above, the Board finds that a higher rating for the right hip 
disability under consideration is not warranted.

A September 2005 VA women's health clinic history reflects 
that the veteran indicated she had joint pain and stiffness.  
A contemporaneous examination report reveals that on physical 
examination, her lower extremities pulses were present and 
equally bilaterally, sensation was intact, and strength was 
normal.  The functional assessment was good for her age, the 
remaining assessment was negative for right hip 
manifestations.  

An October 2005 VA cardiology clinic note reflects that the 
veteran stated she did high impact aerobics at an outside gym 
and also walked every day.  

A November 2005 VA outpatient record reflects that the 
veteran complained of discomfort in her legs every night, 
tingling in her foot for four days, and pain in her left 
gluteal area.  Physical examination revealed left hip pain 
and tenderness with deep palpation of the left side 
(laterally at the left trochanteric area).  Passive range of 
motion was not affected.  The examiner assessed her pain in 
her left leg was most likely due to trochanteric bursitis.   
It was noted that the veteran had questions about her 
disability rating for bursitis, and was advised to speak with 
the VA social worker.  

A November 2005 VA pain assessment report reflects that the 
veteran complained of pain located in her lower back and 
foot.  

A November 2005 VA social work record reflects that the 
veteran inquired about applying for an increase in her 
service-connected bursitis.  The veteran reported that she 
was in constant pain and discomfort and was having difficulty 
walking and extreme pain in the hips, legs, and feet.  

December 2005 VA outpatient records reflect that the veteran 
complained of pain in her legs.  On physical examination, she 
had no tenderness over the spinuous process.  She had 
decreased sensation over the lateral aspect of her left leg.  
She had quite a few varicose veins on her right leg.  Pedal 
pulse was 2+.  The assessment was left leg numbness, possibly 
restless leg syndrome.  In an addendum, it was noted that the 
veteran underwent an MRI, which found the pain on her left 
side was mainly from degenerative arthritis in the facet 
joint at L3-4, and a cyst.  Otherwise, the MRI was 
unremarkable.  

A January 2006 VA outpatient record reflects that the veteran 
complained of right hip pain that was getting worse and 
awakened her at night.  She stated that she did not take any 
medicine for the pain.  On physical examination, the veteran 
had point tenderness at the lateral aspect of the right hip.  
Pain was also elicited by flexion and external rotation, at 
this particular point of tenderness there was no difference 
in pain whether passive or active motion.  Range of motion 
findings were not provided.  The assessment was right hip 
trochanteric bursitis, most likely secondary to shifting in 
body mechanics from her low back pain.  The examiner noted 
review of 2004 x-rays that showed she had mild degenerative 
joint disease.  She was offered a referral for steroid 
injections, but declined.  

On VA examination in January 2006, the veteran complained of 
increasing pain in her hip, which awakened her at night.  She 
stated that her current treatment includes over the counter 
medication, activity limitation, and an exercise program.  
The veteran reported that she did not need assistive aids for 
walking.  She stated that she was unable to stand for more 
than a few minutes and was limited in her walking to a  1/4 
mile.  She denied joint deformity, giving way, instability, 
episodes of dislocation, subluxation or locking.  She 
complained of right hip pain, with right hip stiffness at 
times, as well as right hip weakness.  She also reported 
severe flare-ups every two to three weeks.  Her impression of 
the extent of flares on her limitation of motion or other 
functional impairment t was that she was unable to walk until 
she could get the pain down, which could take hours.  She 
denied inflammation or effusion.   She described her pain as 
constant, worse with walking, and tolerable to walk with the 
pain for about 1/4 mile.  If standing, she will always put 
the weight on her left leg.  

Physical examination revealed an antalgic gait.  There was 
evidence of abnormal weight bearing in that she had an 
abnormal left shoe wear pattern.  Her right shoe revealed a 
normal pattern.  Range of motion findings of her right hip 
revealed flexion was to 90 degrees with pain beginning at 80 
degrees, abduction to 40 degrees, adduction to 20 degrees, 
internal rotation to 30 degrees, with pain beginning at 25 
degrees, and external rotation to 40 degrees, with pain 
beginning at 35 degrees.  There was no additional loss of 
motion on repetitive use during any range of motion testing.  
The examiner reported that there was no loss of a bone or 
part of a bone, no inflammatory arthritis, and no joint 
ankylosis.  The examiner summarized the veteran's general 
right hip joint condition as one with tenderness, painful 
movement, and guarding of movement.  The examiner noted that 
the veteran had some difficulty getting up and down from a 
chair; but on the examination table she was independent.  X-
ray reports of the pelvis and right hip from August 2004 were 
compared with May 2004, and these findings were reported as 
no fracture, dislocation was seen.  There was mild 
osteoarthritis involving the right hip, more than the left 
side.  Mild facet degenerative change was seen at L5-S1 
level.  There was no evidence of lytic or blastic abnormality 
or significant osteoporosis seen.  The diagnosis was chronic 
right hip bursitis and mild osteoarthritis right hip.  In 
addition, the examiner noted that the veteran was not 
employed, and that the effects of her right hip disability on 
her daily activity was mild, with the exception of exercise 
which was moderate and prevented her from participating in 
sports.  

The Board finds that the pertinent evidence in this case does 
not support assignment of the highest (40 percent) rating for 
the veteran's right hip under DC 5252, inasmuch as that 
rating requires that flexion be limited to 10 degrees.  The 
medical evidence shows that, at most, flexion of the right 
hip has been limited to 90 degrees, with pain beginning at 80 
degrees, as noted on the January 2006 VA examination report.

The Board also notes that there is no other diagnostic code 
providing for more than a 30 percent rating pursuant to which 
a higher rating for the right hip disability could be 
assigned.  Rating the right hip disability under DC 5250 for 
hip ankylosis is not appropriate in this case, when all 
medical records during the appeal period under consideration 
have clinically shown measurable range of right hip motion-
even with pain-and the January 2006 VA examination 
specifically noted that there was  no joint ankylosis.  As 
indicated above, functional loss due to pain and other 
factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca, have been considered in assigning the current 30 
percent rating for the veteran's right hip disability, and no 
higher rating is assignable on this basis.  There simply is 
no evidence that pain is so disabling as to actually or 
effectively result in ankylosis, the only basis for 
assignment of a higher rating on the basis of limited motion.  
In this regard, the Board notes that in October 2005 the 
veteran reported that she participated in high impact 
aerobics and in January 2006, she participated in an aerobics 
program.  There also is no  evidence of flail joint of the 
hip or of a femur fracture associated with the right hip 
disability so as to warrant rating the disability under 
either DC 5254 or DC 5255.  See 38 C.F.R. § 4.71a, DCs 5250, 
5254, and 5255 (2007).

The Board further notes that the various diagnoses of right 
hip disability of record-bursitis, osteoarthritis, and 
degenerative joint disease (as shown on x-ray and noted in a 
January 2006 treatment record)-do not, in and of themselves 
provide a basis for any higher or additional rating..  Each 
of the diagnosed disabilities is rated on the basis of 
limited motion, and requires (as noted above) consideration 
of functional loss due to pain and other factors.  The Board 
emphasizes that the rule against pyramiding prohibits 
evaluation of the same disability, and the same 
manifestations of disability, under different diagnoses.  See  
38 C.F.R. § 4.14 (2007).

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that assignment of any higher rating on an 
extra-schedular basis is not warranted.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the June 2006 SOC).  In this regard, 
the Board notes that the veteran's right hip disability is 
not objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned 30 percent 
rating).  There also is no objective evidence that the 
veteran's service-connected right hip disability warrants 
frequent periods of hospitalization, or that it otherwise 
renders impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
record presents no basis for staged rating, pursuant to Hart, 
and that the claim for a rating in excess of 30 percent for 
chronic bursitis and osteoarthritis of the right hip must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating for the veteran's 
right hip disability, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 30 percent for chronic bursitis and 
osteoarthritis of the right hip is denied.


____________________________________________
JACQUELNE .E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


